Citation Nr: 0626293	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  00-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and 
Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Whether a November 14, 1997, rating decision was clearly 
and unmistakably erroneous in failing to award a compensable 
rating for the service-connected hypertension.  

2.  Entitlement to a separate compensable evaluation for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 1982 to 
November 1996.  According to his DD Form 214, he also had 
additional active service of one year, four months, and 
twenty days.  

In an April 2000 rating decision, the RO determined that 
clear and unmistakable error (CUE) did not exist in a 
November 14, 1997 rating decision which assigned an initial 
noncompensable evaluation for hypertension.  

The veteran thereafter appealed the April 2000 rating 
decision to the Board of Veterans' Appeals (Board).  

The Board remanded the issue in October 2002 for additional 
development of the record.  

While the case was in remand status, the RO in January 2003 
denied entitlement to separate compensable evaluations for 
the service-connected tinnitus.  The veteran perfected an 
appeal of the January 2003 rating decision.  

The Board notes that the RO, in the January 2003 rating 
decision and April 2003 Statement of the Case, developed the 
tinnitus issue as one for an increased rating for the 
disorder, to include the matter of whether separate 
compensable ratings are assignable.  

The record nevertheless shows that the veteran and his 
representative have consistently sought appellate review only 
of the matter concerning whether the veteran is entitled to 
separate compensable ratings for the service-connected 
tinnitus.  

As the veteran has not, at any point (including on his 
substantive appeal) suggested that he is seeking entitlement 
to an extraschedular rating, the issue before the Board is 
limited to the matter of whether he is entitled to separate 
compensable evaluations.  

As described in further detail hereinbelow, this case had 
recently been subject to a VA-wide stay on account of 
litigation regarding the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63, 75 (2005).  



FINDINGS OF FACT

1.  The rating decision of November 14, 1997, granted service 
connection for hypertension, and assigned a noncompensable 
evaluation for the disability; the veteran did not appeal the 
rating decision.

2.  The veteran has not made a specific allegation of error 
with regard to the initial evaluation assigned the 
hypertension in the November 14, 1997, rating decision, and 
the November 14, 1997, rating decision was consistent with 
and supported by the applicable law and the evidence then of 
record.  

3.  The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned a 
single disability evaluation of 10 percent.  



CONCLUSIONS OF LAW

1.  The November 14, 1997, rating decision which granted 
service connection for hypertension and assigned a 
noncompensable evaluation therefor, is final.  38 C.F.R. § 
20.1103 (1997).  

2.  Clear and unmistakable error is not shown in the November 
14, 1997 rating decision, to the extent that the decision did 
not assign an initial compensable evaluation for 
hypertension.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 4.31, 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 3.105(a) (2005).  

3.  The claim for a separate schedular 10 percent disability 
rating for the service-connected tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

As to the claim of CUE, the Board notes that the provisions 
of the VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

With respect to the tinnitus claim, the veteran has not 
received written notice which provides him with the notice 
contemplated under 38 U.S.C.A. § 5103(a).  

However, VA's Office of General Counsel has held that under 
38 U.S.C. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus.  See VAOPGCPREC 2-2004.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes in 
this regard that the case was remanded in October 2002 in 
light of a missing volume of the veteran's claims files.  The 
record shows that the missing volume was thereafter located 
and associated with the other volume of the claims files.  

In addition, the RO offered the veteran the opportunity to 
identify or submit any additional records which would show 
his blood pressure readings in service and thereafter.  He 
responded that he was aware of no other records containing 
that information, except for VA treatment records.  The 
record reflects that VA has obtained all VA treatment records 
identified by the veteran.  

The Board lastly notes that in December 2004, the 
representative argued that VA had failed to issue a 
Supplemental Statement of the Case addressing recent evidence 
received that was pertinent to the hypertension claim, 
including the report of a May 2003 VA examination.  

In point of fact, the veteran was issued a supplemental 
statement of the case addressing the referenced evidence in 
May 2003.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  


I.  CUE in the November 14, 1997 rating decision

Factual background

The service medical records are silent for reference to 
hypertension until 1996.  At some point in 1996 he was 
prescribed hydrochlorothiazide for the control of high blood 
pressure.  

The records show that his blood pressure was recorded well 
over 50 times in service, and only twice (and in separate 
months) was the diastolic blood pressure reading recorded as 
100 or more.  The records are silent for any reference to 
hypertensive heart disease.  

At his July 1996 retirement examination, which was conducted 
by VA personnel, he reported using hydrochlorothiazide.  A 
systolic heart murmur was noted on examination, but chest X-
ray studies were negative for abnormalities.  An 
echocardiogram showed mild mitral regurgitation but was 
otherwise normal, and an electrocardiogram showed an atrial 
ventricular block.  His blood pressure was 186/88, and the 
examiner diagnosed elevated blood pressure.  

The veteran sought follow up treatment in October 1996, at 
which time he denied any headaches, visual changes, or heart 
palpitations.  He was continued on hydrochlorothiazide.  

In December 1996, the veteran filed a claim for compensation 
seeking service connection for, inter alia, high blood 
pressure.  

He attended a VA examination in April 1997, where he reported 
occasional substernal chest discomfort.  He reported 
experiencing slight elevation of his blood pressure through 
the years.  He explained that he started using 
hydrochlorothiazide in the summer of 1996, with good results.  

The examination showed that his blood pressure was 150/88.  
An examination of the heart was normal.  The examiner 
diagnosed hypertension.  The examiner also diagnosed heart 
disease manifested by first-degree atrial ventricular block.  

Based on the above, the rating board on November 14,1997, 
granted service connection for hypertension, and assigned a 
noncompensable evaluation therefor under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The rating board explained that a noncompensable evaluation 
was warranted because the veteran's blood pressure was 
considered well controlled with medication, and the veteran 
did not have a history of a diastolic blood pressure 
predominantly 100 or more.  

The rating decision also denied service connection for first-
degree atrial ventricular block.  

The veteran was notified of the November 1997 rating 
decision, and of his appellate rights with respect thereto, 
in December 1997.  

No further communication was received from the veteran or any 
representative with respect to hypertension until several 
years later, when, in March 2000, the representative 
challenged the November 1997 rating action on the basis of 
CUE.  

Specifically, the representative argued that VA was required 
to assign an initial 10 percent evaluation for the 
hypertension under Diagnostic Code 7101, on the basis that 
the veteran was shown to have been using medication for his 
hypertension since 1996.  

In several subsequent statements and at an October 2000 
hearing before a hearing officer at the RO, the veteran 
argues that the November 1997 rating decision should have 
assigned a 10 percent evaluation for hypertension because he 
was using medication for the condition.  

He testified that the rating board should have resolved 
reasonable doubt in his favor under 38 C.F.R. § 4.3, and 
should have considered 38 C.F.R. § 4.7 (by which he appears 
to mean that VA was required to assign the higher of 0 or 10 
percent).  

The veteran testified that he has remained hypertensive, even 
while on medication, but could not recall his diastolic blood 
pressure as ever reaching 100 at any point since service.  

The veteran also states that his treating physician advised 
him to use medication for the rest of his life and that 
failure to do so would result in his diastolic blood pressure 
reaching and exceeding 100.  The veteran notes that at times 
when he stops using his medication, he has seen his diastolic 
blood pressure rise as high as 95.  

The VA treatment records for the veteran covering the period 
from December 1996 to November 1997 document that his 
diastolic blood pressure readings were consistently well 
below 90.  

The VA treatment records post-dating the November 1997 rating 
decision, and covering the period from August 1998 to 
February 2003, show that the veteran's diastolic blood 
pressure reading on each occasion was below 100, even when he 
stopped using his medication for a time.

The VA examination reports for September 2001 and May 2003 
also show diastolic blood pressure readings below 100.  The 
May 2003 examiner noted that the veteran's diastolic 
pressures were well below 100.  


Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).  

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

At all times relevant to the veteran's initial hypertension 
claim, 38 C.F.R. § 4.104, Diagnostic Code 7101 provided that 
a 10 percent rating was warranted for diastolic blood 
pressure of predominantly 100 or more, or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure of predominantly 
100 or more.  

A 20 percent rating required diastolic blood pressure of 
predominantly 110 or more with definite symptoms.  

A 40 percent rating required diastolic blood pressure of 
predominantly 120 or more and moderately severe symptoms.  

A 60 percent rating was warranted for diastolic blood 
pressure of predominantly 130 or more with severe symptoms. 
38 C.F.R. § 4.104, Code 7101 and Note (2) (1997).  

The veteran contends that the November 1997 rating decision 
contained CUE in that the mere fact he was taking medication 
for the control of his hypertension satisfied the criteria 
for a 10 percent evaluation.  

He argues that the rating board erred in not resolving 
reasonable doubt in his favor under 38 C.F.R. § 4.3 , and in 
not assigning the higher of a 0 or 10 percent rating, 
pursuant to 38 C.F.R. § 4.7.  His representative suggests 
that if the veteran had not been taking medication to control 
hypertension, the diastolic blood pressure readings would 
have reached 100 or more.  

The version of Diagnostic Code 7101 in effect at the time of 
the November 1997 rating decision did not allow for 
assignment of a 10 percent evaluation merely for using 
medication to control hypertension.  

Rather, in addition to using medication, the record must have 
shown a history of diastolic blood pressure predominantly 100 
or more to warrant assignment of a 10 percent evaluation.  

The veteran's assertion that 38 C.F.R. § 4.104, Diagnostic 
Code 7101, required the assignment of a 10 percent evaluation 
based solely on the use of medication, without a concomitant 
showing of a history of diastolic blood pressure readings 
predominantly 100 or more, is incorrect.  

The Board notes that the evidence on file at the time of the 
November 1997 rating decision showed that the veteran was 
placed on hydrochlorothiazide for the control of hypertension 
in mid-1996, but also clearly showed that his blood pressure, 
both before and after he was placed on medication, was 
predominantly under 100.  

More specifically, the service medical records show that, 
with only two isolated exceptions, his diastolic blood 
pressure readings were well below 100 in the year prior to 
the use of medication, and for the years prior to that period 
as well.  

Following service and up until the November 1997 rating 
decision, the veteran continued to demonstrate diastolic 
blood pressures which were well below 100.  

Nor did the service or postservice medical records suggest 
any definite, moderately severe, or severe symptoms 
associated with the hypertension, or demonstrate any findings 
suggesting that the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997) were for application.  

The Board notes that additional VA treatment records for 1998 
to 2003, and VA examination reports for September 2001 and 
May 2003, are on file.  As they post-date the November 1997 
rating decision, they can not form the basis for a finding of 
CUE in the November 1997 rating decision.  In any event, the 
Board points out that none of those records support the 
veteran's claim.  

In short, the evidence on file at the time of the November 
1997 rating decision did not show that the veteran's 
diastolic blood pressure was predominantly 100 or more at any 
point, or that he had any definite, moderately severe, or 
severe symptoms associated with the disorder.  

In sum, the determination in the November 14, 1997 rating 
decision that the veteran was entitled only to a 
noncompensable evaluation for his hypertension is well 
supported by the record.  

The veteran and his representative nevertheless argue that 
the evidence supported assignment of a compensable 
evaluation, and allege that the rating board should have 
granted the claim by resolving reasonable doubt in his favor.  
They also argue that 38 C.F.R. § 4.7 supported assignment of 
a 10 percent evaluation.  

In essence, they are merely disagreeing with how the rating 
board weighed the facts before it.  Such mere disagreement as 
to how the RO weighed the facts before it does not constitute 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In sum, the record does not reflect that either the correct 
facts as they were known in November 1997 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE.  

In short, the Board concludes that the November 14, 1997 
rating decision constituted a reasonable exercise of rating 
judgment under the law as it then existed, and that the 
assignment of a noncompensable evaluation for hypertension 
was not clearly and unmistakably erroneous.   Accordingly, 
the Board has determined that CUE has not been shown in the 
November 1997 rating action.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, was to dismiss 
the challenge without prejudice.  

In the instant case, the veteran's contentions boil down to 
allegations that the RO in November 1997 improperly weighed 
the evidence.  As noted previously, such allegations can not 
establish the presence of CUE in a final rating decision.  
The veteran has not otherwise presented any argument as to 
why CUE exists in the November 1997 rating decision.  

In accordance with Simmons, the Board therefore concludes 
that dismissal without prejudice of the veteran's claim is 
appropriate.  


II.  Tinnitus

The veteran asserts that he is entitled to a separate 
10 percent disability rating for the service-connected 
tinnitus because he has tinnitus that involves both of his 
ears.  

Service connection for tinnitus was granted in November 1997.  
The RO assigned the veteran a noncompensable evaluation for 
the disorder under 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1997).  

In January 1998, the RO increased the evaluation assigned the 
tinnitus to 10 percent pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  

In January 2003, the representative requested that VA assign 
the veteran separate compensable ratings for bilateral 
tinnitus.  

In January 2003, the RO denied entitlement to separate 
compensable evaluations for the service-connected tinnitus.  

In several statements, the representative essentially asserts 
that 38 C.F.R. § 4.25(b) requires assignment of separate 10 
percent ratings for bilateral tinnitus in the veteran's case.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The Board notes that in Smith v. Nicholson, 19 Vet. App. 63, 
75 (2005), the Court held that, with regard to tinnitus, 
38 C.F.R. § 4.25(b) allows for a separate evaluation for each 
service-connected disability arising from a single disease, 
unless otherwise provided.  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for bilateral tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

The appeal referable to the claim of clear and unmistakable 
error in a rating decision of November 14, 1997, which 
granted service connection for hypertension, and assigned an 
initial noncompensable evaluation therefor, is dismissed 
without prejudice.  

The claim for separate 10 percent ratings for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


